REASONS FOR ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions. This communication is in response to the Amendment of 06/28/2022, wherein Claims 1, 3-4, 6-7, 9, 11-12 are pending, claims 1, 3-4, 6-7, 9, 11-12 are amended, claims 2, 5, 8, 10 are canceled, wherein claims 1, 6, 7, and 12 are written in independent form. 
The following is an examiner's statement of reasons for allowance.
Regarding claims 1, with respect to the art made of record, the Examiner notes that the prior art made of record does not disclose or teach the features of receiving, from a base station, control information including an uplink grant; in case that a bandwidth part (BWP) switching command is included in the control information, calculating a minimum processing time based on a BWP switching time; and transmitting, to the base station, a physical uplink shared channel (PUSCH) based on the minimum processing time and the uplink grant, when the limitations are considered as a whole in combination with all the limitations of the claims, the limitations of the claims as a whole are not taught by the art made of record when considered with all the limitation of the claims (and not in isolation). 
Regarding claim 6, with respect to the art made of record, the Examiner notes that the prior art made of record does not disclose or teach the features of: transmitting, to a terminal, control information including an uplink grant; and receiving, from the terminal, a physical uplink shared channel (PUSCH) based on a minimum processing time and the uplink grant, wherein the minimum processing time is calculated based on a bandwidth part (BWP) switching time in case that a BWP switching command is included in the control information, when the limitations are considered as a whole in combination with all the limitations of the claims, the limitations of the claims as a whole are not taught by the art made of record when considered with all the limitation of the claims (and not in isolation).
Regarding claim 7, with respect to the art made of record, the Examiner notes that the prior art made of record does not disclose or teach the features of: a transceiver; and at least one processor configured to: receive via the transceiver, from a base station, control information including an uplink grant, Response dated: June 28, 2022Reply to Office Action of: March 31, 2022 in case that a bandwidth part (BWP) switching command is included in the control information, calculate a minimum processing time based on a BWP switching time, and transmit via the transceiver, to the base station, a physical uplink shared channel (PUSCH) based on the minimum processing time and the uplink grant, when the limitations are considered as a whole in combination with all the limitations of the claims, the limitations of the claims as a whole are not taught by the art made of record when considered with all the limitation of the claims (and not in isolation).
Regarding claim 12, with respect to the art made of record, the Examiner notes that the prior art made of record does not disclose or teach the features of: a transceiver; and at least one processor configured to: transmit via the transceiver, to a terminal, control information including an uplink grant, and receive via the transceiver, from the terminal, a physical uplink shared channel (PUSCH) based on a minimum processing time and the uplink grant, wherein the minimum processing time is calculated based on a bandwidth part (BWP) switching time in case that a BWP switching command is included in the control information, when the limitations are considered as a whole in combination with all the limitations of the claims, the limitations of the claims as a whole are not taught by the art made of record when considered with all the limitation of the claims (and not in isolation).
Regarding the art made of record U.S. Patent Application Publication No. 2019/0364602 to Yi et al. (hereinafter d1 in view of U.S. Patent Application Publication No. 2020/0136878 to Yi et al. (hereinafter d2) (which most accurately reflects the more relevant art at the time of filing) may at best disclose: a system (see d1 Fig. 1) including at base station (see d1 Fig. 19, para. 0343-0345) comprising at least a transceiver (see d1 Fig. 19 element 1930) and processor (see d1 Fig. 19 element 1910), a terminal (see d1 Fig. 17, para. 330-337) comprising at least a processor (see d1 Fig. 17 element 1710) and a transceiver (see d1 Fig. 17 element 1730) wherein the terminal and the base station processors perform methods (see d1 Fig. 18); UL BWP switching (see d1 para. 0275) including transmission by the BS and reception by the UE of UL grant including control information (i.e. receiving control information including an uplink grant from a base station), wherein the UL grant includes at least a BWP switching indication (i.e. command) and the UE determines if a BWP switching indication is present (i.e. determining whether there is a bandwidth part switching command based on the control information )(see d1 para. 0226); determining transmission of PUSCH based on switching command (see d2 para. 0130, 0134-0135). Wherein d1 and d2 set forth the general sate of the art at the time of filing with respect to BWPs. Independent claims 1, 6, 7, and 12 recite limitations reflecting in case that a bandwidth part (BWP) switching command is included in the control information, calculating a minimum processing time based on a BWP switching time; and transmitting, to the base station, a physical uplink shared channel, PUSCH, based on the minimum processing time and the uplink grant. Regarding these features, d1 and d2, alone or in any reasonable combination, do not disclose calculating of a minimum processing time based on a BWP switching time. 
Therefore, the cited references fail to disclose or suggest "in case that a bandwidth part, BWP, switching command is included in the control information, calculating a minimum processing time based on a BWP switching time; and transmitting, to the base station, a physical uplink shared channel, PUSCH, based on the minimum processing time and the uplink grant" of the present invention. In addition, the cited references fail to suggest the effect of the present invention that "the minimum processing time for PUSCH transmission may be calculated by reflecting the BWP switching time," as recited in claim 1, as amended (emphasis added). 
Therefore, independent claim 1 is patentable over the applied references. Furthermore, because independent claims 6-7 and 12 recite similar elements, claims 6-7 and 12 are patentable over the applied references for similar reasons. 
Therefore, no single art made of record disclose, teach, or suggest the limitations of claims 1, 6, 7, 12 when the limitations are considered as a whole as a whole as defined in claims 1, 6, 7, 12 either alone or in any reasonable combination. Therefore, all the limitations present in the claims, when treated as a whole, distinguish the limitations from the art made of record and are not obvious from a combination thereof. The Prior art fails to teach the limitations of the claims when considered as a whole.  When incorporating all the limitations in combination none of the prior art, alone or in combination, teach all the features as claimed in claims 1, 6, 7, 12 the prior art, alone or in combination fails to teach all the limitations, when incorporated with all the limitations of each claim noted. The prior art of record, alone or in combination, does not fairly disclose the limitations of claims when incorporating the limitations addressed above in combination with all the limitations of the claims 3-4, 9, 1 depend on independent claims 1, 7 and inherit the distinguishing limitations noted above by virtue of their dependence and add further limitations. Therefore, said claims are also distinguished over the art made of record for the same reasoning as set forth above. Therefore claims 1, 3-4, 6-7, 9, 11-12 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claim Rejections - 35 USC § 112


Previously held rejections under the present heading are overcome by the amendment of 06/28/2022.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965  the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643